PER CURIAM.
Steven Lashawn Davis appeals an order of probation which does not conform to the trial court’s oral pronouncement of judgment and sentence.. The court below orally pronounced that the costs of supervision would be waived, but entered an order imposing a fee of $50 a month for the cost of supervision as a condition of probation. The State concedes that this was error. Brown v. State, 605 So.2d 588 (Fla. 1st DCA 1992). Accordingly, this cause is REVERSED and REMANDED for entry of an order of probation which conforms to the oral pronouncement of the trial court.
ZEHMER, C.J., and BOOTH and DAVIS, JJ., concur.